 In the Matter of WESTERNPIPE AND STEEL COMPANY OF CALIFORNIAandSTEEL WORKERS ORGANIZING COMMITTEEIn.the Matter of WESTERN PIPE AND STEEL COMPANY OF CALIFORNIAandINTERNATIONAL BROTHERHOOD or BOILERMAKERS, IRON SHIP=BUILDERS,WELDERS AND HELPERS of AMERICA, A. F..oF L.In the Matter Of WESTERN PIPE AND STEEL COMPANY OF CALIFORNIAandINTERNATIONALASSOCIATION OF . MACHINISTS,LODGE 311,A. F. OF L.---CasesNos.R-1247 to R-1219, inclusive, respectively.DecidedAugust 11, 1939Steel Tank and Pipe Manufacturing Industry-lwvestigationofRepresenta-tives:controversy concerning representation-of employees : rivalorganizations ;substantial doubt as to majority status; controversy as to appropriate unit-Unit Appropriate for Collective Bargaining:controversy as to' craft or plantwide units or unit of production and maintenance employees, exclusive of super-visory, clerical, and confidential employees: desires of employees to determine-Election Ordered:to determine' appropriate unit or units and representatives.thereof.Mr. Frank A. Mourtisen and-Mr. David Sokol,for the Board.Mr. John B. Beman,of Los Angeles, Calif., for the Company.Mr. Marshall RossandMr.Wayne M. Baxter,of Los Angeles,Calif.,andMr. I. Dalrymple,of San Francisco, Calif., for theS.W. 0. C.-Mr. E. V. Blackwell,of Los Angeles, Calif., andMr. ThomasCrowe,of Kansas City, Kans., for the Boilermakers.Mr. James Morrison,of Los Angeles, Calif., for the I. A. M.Mr. Brice Worley.andMr. W. A. Kelly,of Los Angeles, Calif., forthe I. B. E. W.Mr. Ben Law,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn October 20, 1937, Steel Workers Organizing Committee, hereincalled the S. W. O. C., filed a petition on behalf of the AmalgamatedAssociation of Iron, Steel and Tin Workers of North America, Lodge14 N. L.R. B., No. 43.473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 2058, herein called the Amalgamated, with the Regional Directorfor the Twenty-first Region (Los Angeles, California) alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Western Pipe and Steel Company of California,Vernon, California, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On November 15; 1937, the S. W. O. C. filed an amendedpetition.On August 8, 1938, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of theNational Labor Relations. Act and Article III, Section 3, of theRules and Regulations-Series 1, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing on due notice.On August 17, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theS.W. O. C. Pursuant to the notice, a hearing was held on August25 and 26, 1938, at Los Angeles, California, before Thomas S. Wilson,the Trial Examiner duly designated by the Board.At this hearingmotions to intervene were filed by the International Brotherhood ofBoilermakers, Iron Ship Builders, Welders and Helpers of America,herein called the Boilermakers; the International Association of Ma-chinists Lodge 311, herein called the I. A. M.; and the InternationalBrotherhood of ElectricalWorkers, No. 83, herein called the I. B.E.W. On August 26, 1938, the hearing was closed upon a motionfor continuance by the Boilermakers, subject to reconvene upon 5days' notice.On October 10, 1938, the Boilermakers and the I. A. M. filed sepa-rate petitions alleging that a question affecting commerce had arisenconcerning the representation of employees of the Company andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the Act.On January 10, 1939, the Boardissued its order consolidating these cases with the case based uponthe S, W. O. C.'s petition for all purposes.On January 28, 19,39, the Regional Director issued a notice ofhearing which was duly served upon the Company, the S. W. O. C.,the Boilermakers, the I. A. M., and the I. B. E. W. On February2, 1939, the S. W. O. C. filed a second amended petition. Pursuantto the notice, a hearing was held on February 9, 10, and 11, 1939,atLos Angeles, California, before Joseph L. Maguire, the TrialExaminer duly designated by the Board. The Board and the Com-pany were represented by counsel and the S. W. O. C., the Boiler-makers, the I. A. M., and the I. B. E. W. were represented by busi-ness agents.Full opportunity to be heard, to examine and cross- WESTERN PIPE AND STEEL COMPANY OF CALIFORNIA475examine witnesses and to introduce evidence bearing on the issues wasafforded all parties.On February 9, 1939, the Boilermakers moved to amend its peti-tion to delete therefrom that part requesting an investigation and cer-tification of representatives of employees at the Company's plant inSouth San Francisco,California,and to confine the case to a deter-mination of representatives of employees at the Vernon,California,plant.The petitions filed by the S. W. O. C. and the I. A. M. relateonly to the Company's Vernon,California,plant.Ruling upon thismotion was reservedby the TrialExaminer for the Board. Themotion is herebygranted.During the.course of the hearing theTrial Examiner made rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof" the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed..Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWestern Pipe and Steel Company of California, a California cor-poration, is principally engaged in the manufacture and sale of steeltanks and steel pipe. It operates through plants of its own locatedat Vernon, California; South San Francisco, California; and Phoe-nix, Arizona; and, in addition, has a number of subsidiaries whichare wholly or partially owned.In 1936 the Vernon, California, plant, which is the only one in-volved in this proceeding, used approximately 50 per cent of all mate-rials purchased and used by the Company and accounted for approxi-mately 50 per cent of its sales.During the same year, total materialsused by the Vernon plant were valued at $2,823,357.82.Of thisamount $1,072,080.26, or 38 per cent, represents materials purchasedby the Company and shipped to it on direct order from eastern mills'and $1,110,375.31, or 39 per cent, represents. materials purchased bythe Company from eastern mills out of stock warehoused by thesupplier in California but produced in other States.Materials valuedat $640,902.25, or 23 per cent of the total materials used, had theirsource in California.The value of goods sold by the Vernon plant in 1936 was $4,686,-218.26.Of this amount $101,728.20, or 2.17 per cent, representedmanufactured products sold for use in Arabia, Arizona, Colorado,Hawaii, Idaho, Mexico, Missouri, Nevada, New Mexico, Texas, Utah;Wyoming, and South America. In addition raw materials valuedat $26,888.53 were shipped from the Vernon plant to the Company's 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDPhoenix, Arizona, plant and the Vernon plant sold parts and repairsvalued at $43,882.98 for railway cars which might thereafter be usedin interstate shipping.Percentages as to materials used having asource outside of California and sales of goods for use outside ofCalifornia were substantially the same in 1937 and 19.38 as in 1936.Employment in the Company's Vernon plant varies widely accord-ing to general business conditions.The January 31, 1939, pay rollshows 261 shop employees and 28 field employees.II.THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee is a labor organizationauthorized to act on behalf of Amalgamated Association of Iron,.Steel and Tin Workers of North America for collective bargainingpurposes.Amalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Lodge No. 2058, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership pro-duction and maintenance employees at the Company's Vernon plant,exclusive of supervisory, clerical, and confidential employees and fieldworkers.International Brotherhood of Boilermakers, Iron Ship Builders,Welders and Helpers of America is a labor organization affiliatedwith the American Federation of Labor. It admits to membershipshop . employees at the Vernon plant engaged as casing makers,tackers, trimmer operators, dip-kettle operators, welders, flange help-ers, sledgemen, press operators, layers-out, auto operators, fitters,burners, chippers, tackers, rivet heaters, crane chasers, planer oper-ators, flux mixers, drill .press operators, roll operators, shear operators, angle-roll operators, riveters, punch operators, buckers, boltedtank builders, culvert makers and riveters, bull operators, galvanizedtank makers, test-rack operators, and various kinds of helpers.The International Association of Machinists Lodge 311, is a labororganization affiliated with the American Federation of Labor,admitting to membership shop employees at the Vernon plantengaged. as machinists, apprentice machinists, machinists' helpers,garage workers, drill-press operators in the machine shop, toolroommen, and oilers.The International Brotherhood of Electrical Workers, No. 83, is alabor organization affiliated with the American Federation of Labor,admitting to membership shop employees at the Vernon plantengaged as electricians, crane men, and composer operators. WESTERN PIPE, AND STEEL COMPANYOF CALIFORNIA477III. THE QUESTION CONCERNING REPRESENTATIONIn September or October of 1937 representatives of the S. W. O. C.net with representatives of the Company in the Board's RegionalOffice at Los Angeles and requested a consent election to determinewhether the Amalgamated through the S. W. O. C. represented amajority of the Company's employees for purposes of collective bar-gaining.The request was refused on the grounds that the Companydid not recognize the jurisdiction of the Board to conduct an electionor to certify. any bargaining agency for its employees. Furtherattempts to bargain with the Company were suspended pendingdecision by the United States Supreme Court in the case ofSantaCruz Packing Co. v. National Labor Relations Board.'Since thatdecision, the Company's attitude has been one of willingness to bar-gaincollectively but of uncertainty as to the union or unions withwhich it should bargain.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company's pay roll for January 31, 1939, shows 28 fieldemployees.The 28 field employees are engaged in the assembling,Installation, and erection at the point of use of the finished productssent fromthe shop.They seldom, if ever, work in the shop.Allfour unionsinvolved asked that the field employees be excluded fromthe appropriate unit or units on the grounds that their problems andconditions are different from those of shop employees.Apparentlynoneof the unions involved. admit them to membership.We shall.exclude the field employees.The Amalgamated, through the S. W. O. C., contends that allproduction and maintenance employees at the Vernon plant, exclu-sive of supervisory, clerical, and confidential employees, constitute anappropriate unit for the purposes of collective bargaining.Of the1303 U. S. 453.Decided March28, 1938. 478.DECISIONS OF NATIONAL LABOR RELATIONS BOARD261 shop employees listed on the Company's January 31, 1939, payroll, about 250 are within such unit.The Boilermakers contends that an appropriate unit consists of allproduction employees who are employed on work coining within theBoilermakers' jurisdiction at the Vernon plant, excluding supervisorshaving power to hire or discharge, and presents a list of those em-ployees over whom it claims jurisdiction.This list shows employeesworking in the following employment classifications : Casing makers,tackers, trimmer operators, clip-kettle operators, welders, flange help-ers, sledgemen, press operators, layers-out, helpers, auto operators,fitters, burners, chippers, tackers, rivet heaters, crane chasers, planeroperators, flux mixers, drill-press operators, roll operators, shear oper-ators, angle-roll operators, riveters, punch operators, buckers, boltedtank builders, culvert makers, culvert riveters, bull operators, gal-vanized tank builders, galvanized tank makers, and test-rack oper-ators.The January 31, 1939, pay roll shows one or more employeesin each of the above classifications to make a total of 189 employeesin the unit claimed by the Boilermakers to be appropriate.The I. A. M. contends that an appropriate unit consists of all em-ployees employed as machinists at the Vernon plant and presents alist of those it claims are within such unit.This list contains thenames of 28 employees as of January 31, 1939, classified variously onthe pay roll as machinists, machinists' helpers, apprentice machinists,.drill-press operators, garage helper, garage mechanic, oiler, toolroomman, mechanic and working foreman in the machine shop.All ofthe listed employees, with the exception of one discussed below, areemployed in the machine shop.The I. B. E. W. contends that an appropriate unit consists of em-ployees listed as electricians, cranemen, and compressor men of whomthere are 13 on the January 31, 1939, pay roll.The claims of the three American Federation of Labor unions as tothe appropriate units do not conflict except in the case of one drill-press operator, Filomeno R. Godinez, in the, punch and roll depart-ment, who is claimed by both the Boilermakers and the I. A. M. Itseems apparent from the record that the conflict as to this man is theresult of inadvertence rather than active dispute and that the I. A. M..mistakenly believed him to be employed in the machine shop.Wewill therefore disregard the claim of the I. A. M. that Filomeno R.Godinez is in the unit it contends is appropriate.Of the 261 shop employees listed on the January 31, 1939, pay roll230 come within the three units urged by the Boilermakers, theI.A.M., and the I. B. E. W. The three American Federation ofLabor unions do not include within the units they claim to be appro-priate 21 non-supervisory employees listed as storekeeper, carpenter,carpenter's helper, steel checker, warehouse helper, blacksmith, pipe WEST UNPIPEAND STEEL COIIPANYOF CALIFORNIA479fitter, toolroom man, checker, sweepers, furnace operator, painters,bolt sorter, solderers, shipping clerk, and shipping clerk's helpers.The Boilermakers first attempted to organize in the Company'sVernon plant late in 1933 and obtained a number of members.Owingto wide fluctuations in employment, however, the organization wasnot perfected.at that time. In the spring of 1937 the Amalgamatedstarted a membership drive and was successful, it claims, in signingtip about 300 of the 500 persons then employed.A subsequent sharpcurtailment of employment due to decreased business had the effectof partly disrupting the Amalgamated's organization. In Septem-ber 1938, after the first hearing in this case, the Boilermakers held,several open meetings for all employees of the Company as a resultof which it secured membership applications and bargaining authori-zations from a substantial number of employees within the unit itnow alleges is appropriate.Representatives of both the I. A. M. and the I. B. E. W. from timeto time during 1938 visited the plant endeavoring to secure bargainingauthority from various employees within the units they now claim tobe appropriate.With the same objective they apparently attendedthe open meetings conducted by the Boilermakers.Member"s of both-the Amalgamated and the Boilermakers have onvarious occasions discussed grievances with the plant managementbut have never been recognized except as employees.The Companyhas at no time had a contract with any labor organization.At the hearing the Boilermakers introduced some evidence of con-.tracts covering wages, hours, and conditions of employees within itsjurisdiction which it has with other employers operating plants sim-ilar to the Company's Vernon plant. Some of these contracts takethe form of an agreement between the company involved and theAmerican Federation of Labor Building and Construction Trades'Council, of which the Boilermakers is a part, and, through the Coun-cil,with every, other union in the Council having members employedby that company.The Vernon plant has several departments, major and minor,through which most of its products flow in the course of production.A tie-up of one department would substantially curtail the operationof the entire, plant.The Company considers some of its employeesto be unskilled, others semi-skilled, and still others highly skilled.There is evidence that certain types of employees may be shifted onoccasion from one job classification to another.Others, however,are never shifted.Wages at the time of the hearing varied from.621/2 cents to $1.00 an hour. In March 1937, the wages of all pro-duction employees were increased approximately 10 per cent and the40-hour week was installed. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the facts described above., it appears that the Company'sproduction and maintenance workers can be considered either as asingle unit appropriate for the purposes of collective bargaining asclaimed by the Amalgamated, or the bulk of them can be consideredas three such units, as claimed by the A. F. of L. unions. In ac-cordance with our previous rulings in this type of case, we hold that.the determining factor is the desire of the employees themselves.2On this point the record is` inconclusive.At the hearing the Boilermakers submitted evidence in the form ofmembership, application, and athorization cards that 112 employees.of the group of 189 it claims to be within an appropriate unit as ofJanuary 31, 1939, had designated and selected it as their bargainingagency.The I. A. M. presented no membership, authorization, or applica-tion cards for the 28 employees it contends constitute an appropriateunit as of January 31, 1939, but claimed that a substantial numberof the 28 wish the I. A. M. to represent them.The I. B. E. W. likewise presented no membership, authorization,.or application cards for the 1.3 employees it contends constitute anappropriate unit as of January 31, 1939, but claimed that a majorityof the 13 wish the I. B. E. W. to represent them.Both the I. A. M_and the I. B. E. W. requested an election on the basis of their respec-tive showings.The Amalgamated, through the S. W. O. C., claimed that it repre-sents at least 60 per cent of all employees within the unit it contendsis appropriate and introduced the testimony of one of its organizersand an employee in support of this claim. It further stated thatshortly before the hearing its records had been lost or destroyed,thereby causing its inability at the hearing to present more concreteevidence of representation.Counsel for the Company confirmed thedestruction of the records and also declared that according to infor-mation received by the management both the "C. I. O. groups andthe A. F. of L. groups" had solicited and obtained members amongthe Company's employees.It is apparent that the record reveals no conclusive evidence ofthe desires of the employees upon either the question of the appro-priate unit or units, or upon the question of their bargaining repre-sentative or representatives.We conclude that four separate ballotsshould be prepared and that the desires of the employees as expressedon such ballots should control the determination of the unit or unitsappropriate for the purposes of collective bargaining.2Matter of The Globe Machine and Stamping Co.andMetalPolishersUnion,LocalNo. S;InternationalAssociationofMachinists,DistrictNo.5. , 3 N.L. R. B. 294, and subsequentcases. WESTERN PIPE AND STEEL COMPANY OF CALIFORNIA481.Balloting will be conducted as follows:1.Among the employees within the classifications claimed by theBoilermakers to constitute an appropriate unit, to determine whetherthey desire to be represented by the Boilermakers, by the Amalga:mated, or by neither.2.Among the employees within the classifications claimed by theI.A. M. to constitute an appropriate unit, to determine whether theydesire to be represented by the I. A. M., by the Amalgamated, or byneither.3.Among the employees within the classifications claimed by theI.B. E. W. to constitute an appropriate unit, to determine whetherthey desire to be represented by the I. B. E. W., by the Amalgamated,or by neither.4.Among all remaining production and maintenance employees,exclusive of supervisory, confidential, and clerical employees, to de-terminewhether or not they desire to be represented by theAmalgamated.In the event that a majority of the employees voting in one ofthese groups choose the Amalgamated, all employees within thatgroup will be combined with employees within any other groupswhich similarly choose the Amalgamated, to constitute a single unitfor purposes of collective bargaining.Thus, if the Amalgamated is-accorded a majority on each of the four ballots, there will be a singlecollective bargaining unit.Wherever a ballot results in a majorityfor one of the unions other than the Amalgamated, employees withinthe classifications covered by such ballot will constitute a separateand distinct unit for the purposes of collective bargaining.At the hearing the parties accepted the Company's January 31,1939, pay-roll list for consideration by the Board.Due to the lapseof time since the hearing we feel that eligibility of employees tovote should be based on a more current pay roll.Accordingly, forthis purpose we will use the Company's last regular pay roll imme-diately preceding this Direction of Elections, including employeeswho did not work during such pay-roll period because they were illor on vacation, and employees who were then or have since beentemporarily laid off, but excluding those employees who have sincequit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : .CONCLusION OF LAWA question affecting commerce. has arisen concerning the repre-sentation of employees of Western Pipe and Steel Company of Cali-fornia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withWestern Pipe and Steel Company of California at its Vernon,California, plant, separate elections by. secret ballot shall be con-ducted within twenty (20) days from the date of this Direction,under the direction and supervision of the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among those employees of the Western Pipeand Steel Company of California, Vernon, California, plant, whofallwithin the groups indicated below who were on the Company'slast regular pay roll immediately preceding this Direction of Elec-tions, including employees who did not work during such pay-rollperiod because they were ill or on vacation, and employees who werethen or have since been temporarily laid off, but excluding those em-ployees who have since quit or been discharged for cause :(a)All casing makers, tackers, trimmer operators, dip-kettleoperators, welders, flange helpers, sledgemen, press operators, layers-out, auto operators, fitters, burners, chippers, tackers, rivet heaters,crane chasers, planer operators, flux mixers, drill-press operators otherthan in the machine shop, roll operators, shear operators, angle-roll operators, riveters, punch operators, buckers, bolted tank build-ers, culvert makers, culvert riveters, bull operators," galvanized tankbuilders,galvanized tank makers, test-rack operators, and theirhelpers, excluding supervisors having power to hire or discharge,to determine whether they desire to be represented for purposes ofcollective bargaining by International Brotherhood of Boilermakers,Iron Ship Builders, Welders and Helpers of America, or by Amal-gamated Association of Iron, Steel and Tin Workers of NorthAmerica, Lodge No. 2058, through Steel Workers Organizing Com-mittee, or by neither ;(b) All machinists, apprentice machinists, machinists' helpers, drill-press operators in the machine shop, garage mechanics, garage helpers,oilers, toolroom men, mechanics, and working foremen in the machineshop not having authority to hire or discharge, to determine whetherthey desire to be represented for purposes of collective bargaining byInternational Association of Machinists Lodge 311, or by Amalga-mated Association of Iron, Steel and Tin Workers of North America, .WESTERN PIPEAND STEEL COMPANY OrCALIFORNIA483Lodge No. 2058, through Steel Workers Organizing Committee, orby neither ;(c)All electricians, working electrical foremen not having authorityto hire or discharge, cranemen, and compressor men, to determinewhether they desire to be represented for purposes of collective bar-gainingby International Brotherhood of Electrical Workers, No. 83,.or by Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, Lodge No. 2058, through Steel Workers OrganizingCommittee, or by neither ;(d) All remaining production and maintenance employees exclusiveof supervisory, confidential, and clerical employees, to determinewhether or not they desire to be represented for purposes of collectivebargaining by Amalgamated Association of Iron, Steel and Tin Work-ers of North America, Lodge No. 2058, through Steel WorkersOrganizing Committee.MR. WILLIAM M. LEISERSON, CODCUrring :I concur in the result reached in this case.MR. EDWINS. SMITH,dissenting:My reasons for the present dissent are in substance those which werestated by me inHatter of Combustion Engineering Company, Ine.3and inMatter of Allis-Chalmers Manufacturing Comparny.4The character of the Company's operations points to the proprietyof a determination that those employees claimed by the Amalgamated,the industrial union, constitute the appropriate bargaining unit.There is no history of collective bargaining upon a craft basis, -andsuch self-organization as there is has been substantially on a plant-wide basis.The Boilermakers, which assumed leadership in theorganizing efforts of the three American Federation of Labor unions,conducted meetings open to all employees of the Company as a partof its membership campaign. It requests a unit covering skilled andunskilled employees engaged in every major department of the plantexcept the machine shop.The combined jurisdictional claims of the Boilermakers, the I. A. M.,and I. B. E. W. cover 230 of the approximately 250 employees withinthe industrial unit alleged to be appropriate by the Amalgamated.The 20 employees which the American Federation of Labor unionswould exclude have identical problems and interests with the otherproduction and maintenance workers.Considered apart, they in noway constitute an appropriate unit.Should the three A. F. of L.splatter of Combustion Engineering Company, Inc.andSteelWorkersOrganizingCommittee, etc.,5 N. L. R. B. 344.*Matter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobile117orkersof America,Local248, 4 N.L.R.B. 1.59. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDunions win their various elections this group will be- left either as anincongruous separate bargaining unit or entirely unrepresented..The course before the Board in this instance seems to .me to beperfectly obvious.It should declare the appropriate bargaining unitto be all of the production and maintenance employees, exclusive ofthose in a supervisory or clerical capacity.Within this unit it shouldpermit a vote between the Amalgamated on the one hand and theBoilermakers, the I. A. M., and the I. B. E. W. as a joint bargainingagency on the other.